Citation Nr: 0428729	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  98-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
lumbar spine disability.

2.  Entitlement to service connection for a left leg 
disorder, to include as secondary to a service-connected 
lumbar spine disability.

3.  Entitlement to service connection for loss of use of the 
legs, to include as secondary to a service-connected lumbar 
spine disability.

4.  Entitlement to service connection for a right arm 
disorder, to include as secondary to a service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1982 to 
November 1982, and served on active duty for 60 days in 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  In June 
2001, the Board remanded this claim to the RO for additional 
development that included clarification of whether the 
veteran wished to continue his appeal, for the issuance of a 
supplemental statement of the case following the receipt of 
additional evidence, and for notice and consideration of 
assistance pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  This development was undertaken, including VCAA 
notice in February 2003, and a supplemental statement of the 
case issued in March 2004 that included request for 
clarification regarding the issues on appeal.  Because no 
answer was received from the veteran or his representative, 
the secondary service connection issues addressed on the 
merits in this decision remain in appellate status. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided VA medical examinations and medical 
etiology opinions in order to assist in substantiating the 
claims for VA compensation benefits.

2.  The weight of the competent medical evidence demonstrates 
that the veteran does not currently have a distinct left leg 
disability, disability manifested by loss of use of the legs, 
or right arm disability; the symptomatology claimed as left 
leg disorder and loss of use of the legs has been determined 
by the competent medical evidence to be a part of the 
veteran's service-connected lumbar spine disability; the 
symptomatology claimed as right arm disability has been 
related by the competent medical evidence to the veteran's 
non-service-connected cervical spine disorder.  

3.  The weight of the competent medical evidence demonstrates 
that the veteran's currently diagnosed cervical spine 
disability (small central herniated disc at C5-C6 with 
degenerative joint disease and muscle spasm) was not caused 
or aggravated by his service-connected lumbar spine 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder, to 
include as secondary to a service-connected lumbar spine 
disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310 (2003).  

2.  Service connection for a left leg disorder, to include as 
secondary to a service-connected lumbar spine disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309, 3.310 (2003).  

3.  Service connection for loss of use of the legs, to 
include as secondary to a service-connected lumbar spine 
disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310 (2003).  

4.  Service connection for a right arm disorder, to include 
as secondary to a service-connected lumbar spine disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 
38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish the 
secondary service connection issues on appeal.  A February 
2003 RO letter notified the veteran what must be demonstrated 
to establish secondary service connection for the issues 
claimed on appeal, and requested from the veteran copies of 
any records or documents he had that showed a current 
disability and its relationship to a service-connected 
disability.  The RO advised the veteran that VA would request 
any information or evidence the veteran wanted VA to obtain, 
including any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  In a March 2004 
supplemental statement of the case, the RO provided the 
veteran a copy of the VCAA regulations.  Thus, the veteran 
has been advised which portion of evidence is to be provided 
by him and which portion VA will attempt to obtain in 
accordance with 38 U.S.C.A. § 5103(a).  These documents show 
that the appellant was notified of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decisions that are the 
subject of this appeal were entered in March 1997 and July 
1998, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in 
February 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his service connection claim.  In the February 2003 letter, 
the RO specifically advised the veteran, "You may submit 
your own statements or statements from other people 
describing your physical or mental disability symptoms . . . 
You may give us medical evidence from your own doctor 
discussing the relationship between your claimed condition 
and your service-connected condition and your doctor's 
opinion as to whether your service-connected condition caused 
or aggravated (accelerated) your claimed condition beyond its 
normal progression"; and the RO requested the veteran to 
"tell us about any additional information or evidence that 
you want us to try to get for you."   In a letter informing 
the veteran that his appeal had been certified to the Board, 
the RO informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  In the case of the veteran's 
claim, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.  As to any duty to provide an 
examination and/or seek a medical opinion for the veteran's 
claims, the veteran was provided VA medical examinations in 
December 1996, April 1998, May 1999, and August 2002, 
including VA medical opinions regarding etiology.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

II.  Secondary Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  
Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  VA regulations further provide that service 
connection may be established on a secondary basis for a 
disability that is shown to be proximately due to or the 
result of a service-connected disability.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show that (1) a current disability exists, and 
(2) the current disability was either (a) caused, or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he currently has disabilities of 
cervical spine disorder, a left leg disorder, loss of use of 
the legs, and a right arm disorder, and that these claimed 
disorders are either caused or aggravated by his service-
connected lumbar spine disorder (status post lumbar 
laminectomy).  

Service connection has been established for a lumbar spine 
disability, status post lumbar laminectomy, which has been 
rated as 60 percent disabling.  The 60 percent disability 
rating for the veteran's service-connected status post lumbar 
laminectomy specifically includes the symptomatology of 
radiating pain to the left buttock, chronic radiating pain to 
the both legs, constant tingling of the feet, and absent 
ankle jerks.  

After a review of all the evidence of record, whether or not 
specifically referenced in this decision, the Board finds 
that weight of the competent medical evidence demonstrates 
that the veteran does not currently have a distinct left leg 
disability, disability manifested by loss of use of the legs, 
or a right arm disability.  For example, an April 1998 VA 
examination report reflects the examiner's conclusion "that 
the veteran has no loss of use of both lower extremities or 
arms."  The April 1998 VA examination considered the 
veteran's complaints of radiation to the right arm and hand 
as part of a cervical spine disorder, and associated the 
complaints of lumbar radiculopathy to the veteran's service-
connected status post lumbar laminectomy.  A March 1999 
private medical report notes the veteran's complaints of 
radicular pain from cervical spine surgery, and sensory and 
motor changes in the leg and foot and radiculopathy 
associated with the service-connected lumbar spine 
disability, but does not reflect a diagnosis of a separate 
disability manifested by left leg symptomatology, loss of use 
of the legs, or the right arm.  A May 1999 VA examination 
report reflects the examiner's opinion that the right arm 
symptomatology (pressure sensation, radiation to the right 
arm and forearm, and swelling of the fingers) was part of a 
diagnosed cervical spine disorder.  The August 2002 VA spine 
examination resulted only in a diagnosis of status post 
lumbar laminectomy (for which service connection has already 
been established), with no other diagnosed disability 
indicated.  

The Court has held that, without a diagnosed or identifiable 
underlying disability, pain does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The symptomatology claimed as left leg disorder and loss of 
use of the legs - namely radiating pain to the left buttock, 
chronic radiating pain to the both legs, constant tingling of 
the feet, and absent ankle jerks - has been related by the 
competent medical evidence to the veteran's service-connected 
lumbar spine disability.  For example, an April 1998 VA 
examination report reflects the examiner's conclusion that 
the radiculopathy of the legs the veteran complained of was 
associated with the veteran's service-connected status post 
lumbar laminectomy.  A March 1999 private medical report 
determined the persistent pain in the leg and persistent 
radiculopathy to be part of the "lumbosacral 
radiculopathy."  A May 1999 VA examination report noted a 
history of sciatica that was related to the veteran's 
service-connected lumbar spine disability, but did not 
include a separately diagnosed disability of the legs or 
separately diagnosed disability that involved loss of use of 
the legs or symptomatology affecting the feet or legs.  An 
August 2002 VA compensation examination report reflects that 
the examiner associated the veteran's complaints of radiating 
pain - burning sensation on the plantar aspect of the feet, 
constant tingling and numbness of the feet, and swelling of 
the left great toe - to the service-connected lumbar spine 
disability.  This symptomatology, which has been related by 
competent medical evidence to the veteran's service-connected 
lumbar spine disability, and which has been considered in the 
provision of the 60 percent disability rating for lumbar 
spine disability (emphasis added), may not now be considered 
as a separate disability for VA disability compensation 
purposes.  See 38 C.F.R. § 4.14 (the rule against pyramiding 
provides that the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided).  
For these reasons, the Board finds a preponderance of the 
evidence is against the veteran's claims for service 
connection for a left leg disorder, loss of use of the legs, 
and right arm symptomatology claimed as a right arm disorder, 
as secondary to service-connected lumbar spine disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310.   

The Board further finds that the weight of the competent 
medical evidence demonstrates that, while the veteran does 
have a currently diagnosed disability of the cervical spine, 
the weight of the competent medical evidence demonstrates 
that the veteran's currently diagnosed cervical spine 
disability (small central herniated disc at C5-C6 with 
degenerative joint disease and muscle spasm) was not caused 
or aggravated by his service-connected lumbar spine 
disability.  The clinical diagnoses of cervical spine 
disability include C5-C6 central herniated nucleus pulposus 
with degenerative joint disease and muscle spasm (May 1998, 
May 1999) by magnetic resonance imaging (MRI) of the cervical 
spine (November 1996, and December 1997), and cervical 
osteoarthritis (March 1999).  On the question of whether the 
veteran's currently diagnosed cervical spine disability is 
etiologically related to, that is, is either caused or 
aggravated by, his service-connected lumbar spine disability, 
there is both favorable and unfavorable medical evidence of 
record.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases);  Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the weight of the competent medical opinion 
evidence of record demonstrates that the veteran's currently 
diagnosed cervical spine disability (central herniated disc 
at C5-C6 with degenerative joint disease and muscle spasm) 
was not caused or aggravated by his service-connected lumbar 
spine disability.  The favorable medical evidence includes a 
March 1999 private medical opinion to the effect that the 
veteran's diagnosed "fibromyalgia" (location unspecified) 
is probably related to his original back injury and chronic 
consequences.  With regard to the weight to assign this 
purported opinion, however, as the March 1999 private 
examiner's diagnosis of fibromyalgia is not associated with 
any specific area, while clinical findings included cervical, 
thoracic, and lumbosacral myositis, it is unclear from this 
report whether the examiner's opinion relating unspecified 
fibromyalgia to an "original back injury" even included 
complaints attributed to a cervical spine disability.  
Likewise, the March 1999 private medical report notes the 
veteran's complaints of pain in his upper back, neck, and 
shoulders, in addition to the low back, and renders diagnoses 
that include cervical discogenic disease and cervical 
"osteoarthritis," but also included a diagnosis of 
"osteoarthritis" of MTP 1.  The context of the March 1999 
opinion that "degenerative joint disease" was most likely 
related to abnormal gait and propioception in the side 
affected by the radiculopathy was rendered in reference to 
lumbar spine disorder, and not in reference to the cervical 
spine disorder; in the next sentence, the examiner indicated 
that the veteran "also" had cervical osteoarthritis, 
cervical discogenic disease, and (ostensibly cervical) 
fibromyalgia. 

The Board has considered the veteran's written assertions to 
the effect that the claimed disorders were either caused or 
aggravated by his service-connected lumbar spine disability; 
however, his lay statements do not constitute competent 
medical opinion evidence to weigh in favor of his claims for 
secondary service connection.  While the veteran is competent 
to report and describe symptoms that he experienced at any 
time, it is the province of health care professionals to 
enter conclusions that require medical opinions, including a 
medical diagnosis and an opinion as to the relationship 
between a current disability and service or a service-
connected disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The unfavorable medical opinion evidence includes a May 1999 
VA medical opinion that the veteran's diagnosed cervical 
spine disability (small central herniated disc at C5-C6 with 
degenerative joint disease and muscle spasm) "is not 
secondary or related to [service-connected] low back" 
disability.  The bases of the opinion included the veteran's 
history and current complaints, and physical examination.  
The May 1999 VA examiner indicated that the specific bases 
for the negative etiology opinion included the absence of 
cervical spine complaints by the veteran following a 1992 
trauma to the back or until 6 years later.  The May 1999 VA 
examiner indicated that he agreed with the April 1998 VA 
medical opinion; the April 1998 medical opinion was that the 
veteran's cervical spine disability (C5-C6 central herniated 
nucleus pulposus with degenerative joint disease) was an 
"anatomically . . . separate" entity from the veteran's 
service-connected lumbar spine disability.  

Because of the absence of cervical spine complaints for 
several years after a 1992 reinjury of the lumbar spine and 
until after the veteran had filed a claim for compensation 
for secondary service connection for a cervical spine 
disorder, the unclear nature of the March 1999 medical 
etiology opinions regarding the cervical spine disorder, the 
express nature of etiology opinion by the May 1999 VA 
examiner, and the expressly stated bases of the May 1999 VA 
examiner's opinion, the Board finds that the unfavorable 
etiology opinion expressed in the May 1999 VA examination 
report is of more probative value than the March 1999 private 
medical opinion.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a cervical spine disorder as 
secondary to his service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of 
the evidence is against the veteran's claims, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of any of 
these issues on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102. 
ORDER

Service connection for a cervical spine disorder, to include 
as secondary to a service-connected lumbar spine disability, 
is denied. 

Service connection for a left leg disorder, to include as 
secondary to a service-connected lumbar spine disability, is 
denied. 

Service connection for loss of use of the legs, to include as 
secondary to a service-connected lumbar spine disability, is 
denied.

Service connection for a right arm disorder, to include as 
secondary to a service-connected lumbar spine disability, is 
denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



